         Case 1:17-cr-00229-AT-CMS Document 220 Filed 01/09/19 Page 1 of 1

                        FINESTONE, MORRIS & WHITE, LLP
                                          ATTORNEYS AT LAW
                                         SUITE 2540 TOWER PLACE
                                     3340 PEACHTREE ROAD, NORTHEAST
                                        ATLANTA, GEORGIA 30326
STUART FINESTONE                             (404) 262-2500                           WAYNE L. CARDON
BRUCE H. MORRIS                                                                         (1947-1983)
JASON F. WHITE
                                                                                         FACSIMILE
                                                                                       (404) 231-1930

                                         January 9, 2019

VIA ELECTRONIC FILING

Courtroom Deputy
U. S. Courthouse
75 Ted Turner Drive Street, S.W.
Atlanta, Georgia 30303

                              Re:     United States v. Jared Wheat, et al.
                                      Criminal Indictment No.: 1:17-CR-0229-AT-CMS


Dear Sir or Madam:

This letter is to notify the Court pursuant to LCrR 57.1E(4), NDGa, that I will be out of the state
from January 30, 2019 through February 4, 2019 attending a prepaid CLE seminar. I respectfully
request that the Court not schedule any court appearances in the above-referenced matter during
these periods of time.

Thank you for your time and assistance in this matter.

                                      Very truly yours,

                                      /s/ Bruce H. Morris
                                      Bruce H. Morris
BHM/ma
